Citation Nr: 1718707	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-17 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent and an increased rating in excess of 60 percent from February 26, 2015, for gastroesophageal reflux disease (GERD) with duodenal ulcers and esophagitis, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from September 1982 to July 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, April 2011, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The TDIU claim has been raised by the Veteran during the pendency of this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  Although the RO has adjudicated the issue of TDIU, most recently in a final January 2017 statement of the case that was not appealed by the Veteran, the Board still finds that the TDIU claim is presently before it as the Veteran has repeatedly asserted that his GERD with duodenal ulcers and esophagitis prevents him from working.  The Board is therefore assuming jurisdiction over this derivative TDIU claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran has repeatedly asserted that he is incapable of securing and maintaining substantially gainful employment due to his service-connected GERD with duodenal ulcers and esophagitis.  On the most recent VA examination to evaluate the nature and etiology of his esophagitis, dated in January 2017, the examiner found that the Veteran's esophageal conditions did not have any impact on his ability to work.  Although the examiner ostensibly evaluated each of the Veteran's gastrointestinal conditions together, the use of the term "esophageal" rather than gastrointestinal in the statement discussed above makes it unclear as to whether the examiner considered the impact of all of the Veteran's gastrointestinal conditions, to specifically include GERD and duodenal ulcers together with esophagitis, in opining that there was no functional impact on his ability to work.  Accordingly, this matter must be remanded for a new VA examination to evaluate the combined impact of all of the Veteran's gastrointestinal conditions on his ability to work.  Furthermore, as such an examination will necessarily provide more information regarding the severity of the Veteran's gastrointestinal conditions considered together, the Veteran's increased rating claim for GERD with duodenal ulcers and esophagitis must also be remanded.  Finally, the Veteran must be provided with specific notice concerning his TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter regarding the TDIU claim and request that he provide information regarding all recent and relevant treatment pertaining to his GERD with duodenal ulcers and esophagitis.  The Veteran should be encouraged to submit any additional relevant evidence in support of his assertion that his gastrointestinal conditions prevent him from securing and maintaining substantially gainful employment. 

2.  After completing this development, the Veteran must be afforded a VA gastrointestinal examination.  This examination should reflect all subjective complaints and objective findings pertaining to the service-connected GERD with duodenal ulcers and esophagitis.  The examiner must describe the degree of all occupational impairment resulting from the Veteran's gastrointestinal conditions.  Specifically, the examiner must address the extent to which GERD with duodenal ulcers and esophagitis - taken as a whole - affect his ability to secure and follow a substantially gainful occupation.  All opinions must be supported by a detailed rationale in a typewritten report.

3.  Thereafter, the TDIU claim must be adjudicated, and the claim for an increased evaluation of the service-connected GERD with duodenal ulcers and esophagitis must be readjudicated.  If the determination of either claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.












The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




